Name: Commission Regulation (EEC) No 1049/88 of 21 April 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced and repealing Regulation (EEC) No 777/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/ 10 Official Journal of the European Communities 22. 4. 88 COMMISSION REGULATION (EEC) No 1049/88 of 21 April 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced and repealing Regulation (EEC) No 777/88 to that Regulation ; whereas the amounts should be fixed anew and Regulation (EEC) No 777/88 should be repealed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1 821 /87 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas that reduction must be calculated in accordance with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regulation (EEC) No 3815/85 (4); Whereas Commission Regulation (EEC) No 777/88 (5) fixes the amounts by which import duties applicable from ' 1 April 1988 on beef and veal originating in the African, Caribbean and Pacific States are to be reduced ; whereas a check has shown that mistakes have crept into the Annex HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall be as shown in the Annex hereto for imports in the second quarter of 1988 . Article 2 Regulation (EEC) No 777/88 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30 . 6 . 1987, p. 102. (3) OJ No L 63, 2 . 3 . 1985, p. 13 . (4) OJ No L 368 , 31 . 12. 1985, p . 11 . O OJ No L 80, 25. 3 . 1988 , p . 33 . AN EX O  BIL AG  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   AN NE X  AN NE XE  AL LE GA TO  BIJ LA GE  AN EX O Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl ./1 00 kg U ni te d K in gd om £/ 10 0 kg Co di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e Co di go N C 99 ,5 02 99 ,5 02 99 ,5 02 99 ,5 02 99 ,5 02 18 9, 05 3 18 9, 05 3 18 9, 05 3 18 9, 05 3 15 1, 24 1 15 1, 24 1 22 6, 86 4 22 6, 86 4 28 6, 50 7 32 5, 82 8 18 0, 95 1 18 0, 95 1 14 4, 76 1 22 6, 19 0 27 4, 03 0 22 6, 19 0 22 6, 19 0 31 2, 98 3 32 5, 82 8 31 2, 98 3 28 6, 50 7 32 6, 77 4 32 6, 77 4 32 6, 77 4 32 6, 77 4 32 9, 63 5 18 9, 43 0 18 9, 43 0 18 9, 43 0 18 9, 43 0 18 9, 43 0 35 9, 91 8 35 9, 91 8 35 9, 91 8 35 9, 91 8 28 7, 93 3 28 7, 93 3 43 1, 90 1 43 1, 90 1 55 5, 25 8 62 5, 17 5 34 5, 42 1 34 5, 42 1 27 6, 33 6 43 1, 77 7 53 1, 81 2 43 1, 77 7 43 1, 77 7 60 3, 30 8 62 5, 17 5 60 3, 30 8 55 5, 25 8 63 0, 14 8 63 0, 14 8 63 0, 14 8 63 0, 14 8 64 5, 18 2 31 5, 82 31 5, 82 31 5, 82 31 5, 82 31 5. 82 60 0, 06 60 0, 06 60 0, 06 60 0, 06 48 0, 04 48 0, 04 72 0, 07 72 0. 07 90 0. 08 1 02 9, 57 57 3, 46 57 3, 46 45 8, 77 71 6. 83 86 0, 19 71 6, 83 71 6, 83 98 6, 36 1 02 9, 57 98 6, 36 90 0, 08 1 02 9, 57 1 02 9, 57 1 02 9, 57 1 02 9, 57 1 02 9, 57 83 ,4 89 83 ,4 89 83 ,4 89 83 ,4 89 83 ,4 89 15 8, 63 0 15 8, 63 0 15 8, 63 0 15 8, 63 0 12 6, 90 4 12 6, 90 4 19 0, 35 6 19 0, 35 6 24 4, 10 5 27 5, 23 4 15 2, 18 4 45 2, 18 4 12 1, 74 7 19 0, 22 9 23 3, 75 3 19 0, 22 9 19 0, 22 9 26 5, 43 2 27 5, 23 4 26 5, 43 2 24 4, 10 5 27 7, 22 5 27 7, 22 5 27 7, 22 5 27 7, 22 5 28 3, 24 5 22. 4. 88 Official Journal of the European Communities No L 103/ 11 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 11 02 01 20 19 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 67 5, 0 5 67 5, 0 5 67 5, 0 5 67 5, 0 5 67 5, 0 10 78 2, 4 10 78 2, 4 10 78 2, 4 10 78 2, 4 8 62 5, 9 8 62 5, 9 12 93 8, 9 12 93 8, 9 16 17 3, 6 18 50 0, 3 10 30 4, 6 10 30 4, 6 8 24 3, 6 12 88 0, 7 15 45 6, 8 12 88 0, 7 12 88 0, 7 17 72 3, 7 18 50 0, 3 17 72 3, 7 16 17 3, 6 18 50 0, 3 18 50 0, 3 18 50 0, 3 18 50 0, 3 18 50 0, 3 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 96 4, 75 1 96 4, 75 1 96 4, 75 1 96 4, 75 1 57 1, 79 1 57 1, 79 2 35 7, 69 2 35 7, 69 2 94 7, 12 3 37 1, 09 1 87 7, 67 1 87 7, 67 1 50 2, 14 2 34 7, 09 2 81 6, 51 2 34 7, 09 2 34 7, 09 3 22 9, 59 3 37 1, 09 3 22 9, 59 2 94 7, 12 3 37 1, 09 3 37 1, 09 3 37 1, 09 3 37 1, 09 3 37 1, 09 28 1, 72 28 1, 72 28 1, 72 28 1, 72 28 1, 72 53 5, 27 53 5, 27 53 5, 27 53 5, 27 42 8, 21 42 8, 21 64 2, 32 64 2, 32 80 2, 90 91 8, 41 51 1, 54 51 1, 54 40 9, 23 63 9, 43 76 7, 31 63 9, 43 63 9, 43 87 9, 85 91 8, 41 87 9, 85 80 2, 90 91 8, 41 91 8, 41 91 8, 41 91 8, 41 91 8, 41 14 01 1, 53 14 01 1, 53 14 01 1, 53 14 01 1, 53 14 01 1, 53 26 62 1, 82 26 62 1, 82 26 62 1, 82 26 62 1, 82 21 29 7, 31 21 29 7, 31 31 94 6, 26 31 94 6, 26 50 32 2, 02 50 83 3, 09 26 42 4, 62 26 42 4, 62 21 13 9, 71 33 03 0, 86 48 87 7, 87 33 03 0, 86 33 03 0, 86 51 65 4, 83 50 83 3, 09 51 65 4, 83 50 32 2, 02 54 19 1, 98 54 19 1, 98 54 19 1, 98 54 19 1, 98 64 34 6, 86 18 40 0, 40 18 40 0, 40 18 40 0, 40 18 40 0, 40 18 40 0,4 0" 34 96 0, 72 34 96 0, 72 34 96 0, 72 34 96 0, 72 27 96 8, 44 27 96 8, 44 41 95 2, 86 41 95 2, 86 52 44 1, 07 59 98 5, 22 33 41 1, 29 33 41 1, 29 26 72 9, 00 41 76 4, 14 50 11 6, 85 41 76 4, 14 41 76 4, 14 57 46 7, 23 59 98 5, 22 57 46 7, 23 52 44 1, 07 59 98 5, 22 59 98 5, 22 59 98 5, 22 59 98 5, 22 59 98 5, 22 90 8, 00 90 8, 00 90 8, 00 90 8, 00 90 8, 00 1 72 5, 20 1 72 5, 20 1 72 5, 20 1 72 5, 20 1 38 0, 16 1 38 0, 16 2 07 0, 24 2 07 0, 24 2 60 1, 14 2 96 6, 71 1 65 0, 01 1 65 0, 01 1 32 0, 00 2 06 2, 50 2 48 6, 87 2 06 2, 50 2 06 2, 50 2 84 5, 96 2 96 6, 71 2 84 5, 96 2 60 1, 14 2 97 1, 02 2 97 1, 02 2 97 1, 02 2 97 1, 02 2 98 4, 06 NB : L os cÃ ³d igo sN C, inc lui das las not as ap ie de pÃ ¡g ina ,s ed efi nen en el Re gla me nto (CE E) n ° 265 8/8 7 mo dif ica do . NB :K N- ko de me ,h eru nd er he nv isn ing er til fod no ter ,e rf ast sat id en Ã ¦n dre de for ord nin g (EÃ F) nr. 26 58 /87 . NB : D ie KN -Co de sow ie die Ve rwe isu nge n und Fu Ã no ten sin dd urc h die geÃ ¤ nde rte Ve ror dnu ng (EW G) Nr .2 658 /87 bes tim mt . NB :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½ Ã ´Ã Ã ± Ã Ã ¼Ã ­ Ã ½Ã ·Ã  Ã ¿Ã ½Ã ¿ Ã ¼Ã ±Ã  Ã ¿Ã »Ã ¿ Ã ³Ã ¯Ã ± Ã ,Ã  Ã Ã ¼Ã Ã µÃ Ã ¹ Ã »Ã ±Ã ¼ Ã ²Ã ±Ã ½ Ã ¿Ã ¼Ã ­ Ã ½Ã Ã ½ Ã Ã Ã ½ Ã ÃÃ ¿ Ã Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µÃ  Ã ½, Ã ºÃ ±Ã ¸ Ã ¿Ã Ã ¯ Ã ¶Ã ¿Ã ½ Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ½Ã  Ã Ã ¿Ã Ã ¿ÃÃ ¿ Ã ¹Ã ·Ã ¼ Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ½ Ã ¿Ã ½Ã ¹ Ã Ã ¼Ã ¿ (Ã Ã  Ã ) Ã ±Ã Ã ¹ Ã ¸. 265 8/8 7. Ã Ã  :T he CN co de s an d the foo tno tes are de fin ed in am en de d Re gu lat ion (E EC )N o 26 58 /87 . NB : L es cod es NC ain si que les ren voi se n bas de pag es ont dÃ ©f ini sa u rÃ ¨g lem ent (CE E) n0 265 8/8 7 mo dif ie. NB :I cod ici NC e ir ela tiv ir ich iam ii n cal ce son o de fin iti dal reg ola me nto (CE E) n. 26 58 /87 mo dif ica ta. NB :G N- co de s en vo etn ote n: zie de ge wi jzi gd e Ve ror de nin g (E EG )n r. 26 58 /87 . NB :O sc Ã ³di gos NC ,in clu ind oa sr em issÃ µ es em pÃ ©- de- pÃ ¡g ina sÃ £o def inid os no Reg ula me nto (CE E) n? 265 8/8 7a lter ado .